Case: 16-17611     Date Filed: 02/05/2018   Page: 1 of 10




                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-17611
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:16-cr-00211-RAL-JSS-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

ALTIUS WILLIX,

                                           Defendant - Appellant.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (February 5, 2018)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-17611     Date Filed: 02/05/2018    Page: 2 of 10


      Altius Willix appeals his convictions for forcibly assaulting a police officer

and inflicting bodily injury, 18 U.S.C. § 111(a)(1), (b), and for both conspiring to

possess with intent to distribute and attempting to possess with intent to distribute

500 grams or more of methamphetamine, 21 U.S.C. §§ 841(b)(1)(A)(viii), 846.

Willix argues that the district court erred in (1) denying his motion to suppress

evidence obtained in the warrantless search of his minivan; (2) denying his motion

to suppress statements he made in an interview with Drug Enforcement Agency

(DEA) officials; and (3) denying his requested jury instruction on the meaning of

“inflict” under 18 U.S.C. § 111(b). Upon thorough review, we find that (1) the

warrantless search of Willix’s van was proper under the automobile exception; (2)

the district court did not err in finding that the statements Willix made in the

interview with DEA agents were admissible; and (3) the district court did not err in

refusing to provide a specialized instruction on the term “inflict.” We therefore

affirm his convictions.

                                           I.

      Willix’s convictions stemmed from the investigation of a U.S. mail parcel

containing roughly four pounds of methamphetamine. While agents posing as

postal carriers attempted to deliver the parcel to its intended address, Willix

arrived—by minivan—and told the agents that he had been expecting the package.

But Willix refused to sign for it, so the agents left. Immediately thereafter, Willix


                                           2
                  Case: 16-17611      Date Filed: 02/05/2018   Page: 3 of 10


got back in his minivan, drove to the end of the block, parked, and began walking

back down the street. At this point, two other agents—wearing vests emblazoned

with “Police”—approached Willix. He fled. After a series of chases and violent

struggles, during which Willix twice attempted to unholster an agent’s firearm, he

was eventually apprehended. Two officers sustained injuries in the process.

Willix was arrested for assaulting federal officers.

         The local police impounded and searched Willix’s minivan without a

warrant and found evidence inside connecting him to the parcel of

methamphetamine. After he was arrested, Willix agreed to a post-Miranda 1

interview with DEA agents, in which he provided incriminating statements about

the drugs.

         Prior to trial, Willix moved to suppress his post-arrest statements, arguing

that his Miranda waiver was not knowing, intelligent, and voluntary and that he

only talked because the officers promised him that they would not charge him with

the drug offenses. He also moved to suppress any evidence seized from his

minivan, arguing that the search was not a valid search incident to arrest or

inventory search. The district court denied both motions, finding that Willix had

been read his Miranda rights, knowingly and voluntarily waived them, and that the

officers “did nothing more than impress on him the need to be truthful and upfront

1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).

                                                 3
              Case: 16-17611      Date Filed: 02/05/2018     Page: 4 of 10


and, in return, they would convey the truthfulness of his testimony to the

prosecutor.” The district court also found that the inventory search exception

applied.

      At trial, Willix requested that the district court instruct the jury that the term

“inflict,” as used in the “inflicts bodily injury” provision of the assault statute, is

defined more narrowly than “cause,” and that the government was required to

prove that Willix inflicted the officers’ injuries through a direct, intentional act.

The district court declined to provide the instruction. The jury convicted Willix on

the assault and drug charges, and this appeal ensued.

                                           II.

      Several standards of review apply to this case. We review a district court’s

denial of a motion to suppress under a mixed standard, reviewing the findings of

fact for clear error and the application of the law to those facts de novo. United

States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000). “[A]ll facts are

construed in the light most favorable to the prevailing party below.” Id.

      “The district court’s ultimate conclusion on the voluntariness of a

confession, or the waiver of Miranda rights, raises questions of law to be reviewed

de novo.” United States v. Barbour, 70 F.3d 580, 584 (11th Cir. 1995) (internal

quotation marks omitted). However, in the context of a motion to suppress,

“[c]redibility determinations are typically the province of the fact finder because


                                            4
              Case: 16-17611     Date Filed: 02/05/2018     Page: 5 of 10


the fact finder personally observes the testimony and is thus in a better position

than a reviewing court to assess the credibility of witnesses.” United States v.

Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002). We have held, therefore, that

a “trial judge’s . . . choice of whom to believe is conclusive on the appellate court

unless the judge credits exceedingly improbable testimony.” Id. (internal quotation

marks omitted).

      Lastly, a district court’s refusal to give a requested instruction to the jury is

reviewed under an abuse of discretion standard. United States v. McGarity, 669
F.3d 1218, 1232 (11th Cir.). A district court has “broad discretion in formulating

its charge as long as the charge accurately reflects the law and the facts.” Id. But

when a challenge to a given jury instruction presents a question of law, we review

it de novo. United States v. Gibson, 708 F.3d 1256, 1275 (11th Cir. 2013).

                                          III.

   A. Warrantless Search of Willix’s Minivan

      Willix first argues that the warrantless search of his minivan violated the

Fourth Amendment. The government responds that two exceptions to the warrant

requirement apply—the inventory exception and the automobile exception.

      While we have doubts about whether we agree with the district court’s

determination that the warrantless search can be justified under the inventory




                                           5
                Case: 16-17611        Date Filed: 02/05/2018        Page: 6 of 10


exception alone, 2 the record demonstrates that the search of Willix’s minivan was

lawful under the automobile exception. See United States v. Caraballo, 595 F.3d
1214, 1222 (11th Cir. 2010) (“[W]e may affirm the denial of a motion to suppress

on any ground supported by the record.”).

       Under the automobile exception, agents can search a car without a warrant if

“(1) the vehicle is readily mobile (i.e., operational); and (2) agents have probable

cause to believe the vehicle contains contraband or evidence of a crime.” United

States v. Tamari, 454 F.3d 1259, 1261 (11th Cir. 2006). The latter element

requires a showing that, “under the totality of the circumstances, there is a fair

probability that contraband or evidence of a crime will be found in the vehicle.”

Id. at 1262 (internal quotation marks omitted). Unlike a search incident to arrest,

the automobile exception “allows searches for evidence relevant to offenses other

than the offense of arrest, and the scope of the search authorized is broader.”

Arizona v. Grant, 556 U.S. 332, 347, 129 S. Ct. 1710, 1721 (2009). In determining


2
  The evidence suggests that Willix’s van was impounded solely because the police believed it
was of evidentiary value to the drug investigation—and not for any recognized “community
caretaking function.” See South Dakota v. Opperman, 428 U.S. 364, 369, 96 S. Ct. 3092, 3097
(1976). Willix’s minivan was legally parked, and Twanna Dewdney, the mother of Willix’s
child, testified at the suppression hearing that she arrived at the scene of the arrest and requested
to take the van, but that the officers refused. “Inventory searches must . . . be limited to
effectuation of the recognized purposes for which they are conducted and they may not be used
as a pretext for intrusive investigatory searches that would otherwise be impermissible.” United
States v. Bosby, 675 F.2d 1174, 1179 (11th Cir. 1982) (internal quotation marks omitted). While
the “mere expectation of uncovering evidence will not vitiate an otherwise valid inventory
search,” id., here, Winter Haven Police Officer Michael Roe testified at the suppression hearing
that the van was impounded because it was of evidentiary value and admitted that he would have
impounded the van whether someone came to retrieve it or not.
                                                  6
              Case: 16-17611     Date Filed: 02/05/2018   Page: 7 of 10


whether there was probable cause, we may consider the collective knowledge of

law enforcement officers involved, so long as “they maintained at least a minimal

level of communication during their investigation.” United States v. Willis, 759
F.2d 1486, 1494 (11th Cir. 1985).

      Here, the evidence and testimony at the suppression hearing show that the

officers were collectively aware that: (1) agents attempted a delivery of a mail

parcel containing four pounds of methamphetamine; (2) Willix showed up at the

delivery address in his minivan and stated that he was expecting the package; and

(3) Willix fled when approached by officers and fought them when apprehended.

See United States v. Franklin, 323 F.3d 1298, 1302 (11th Cir. 2003) (“While flight

is not proof of wrongdoing, it is indicative of such.”). Under the totality of the

circumstances, the officers were presented with a “fair probability that contraband

or evidence” related to the methamphetamine investigation would be found in the

minivan Willix drove to the pickup and attempted to flee in, which was

unquestionably operational. Tamari, 454 F.3d at 1264. Accordingly, we affirm

the denial of the motion to suppress the evidence found in Willix’s minivan.

   B. Willix’s Post-Arrest Statements

      Willix next argues that his post-arrest statements should be suppressed

because DEA agents promised him that they would not charge him with the drug




                                          7
              Case: 16-17611     Date Filed: 02/05/2018    Page: 8 of 10


crimes if he cooperated, which effectively negated the Miranda warning that

anything he said could and would be used against him.

      Where a defendant is provided with a proper Miranda advisement, the

government can rely on his post-Miranda statements if it shows that the

defendant’s waiver of his right to remain silent was “voluntary in the sense that it

was the product of a free and deliberate choice rather than intimidation, coercion,

or deception.” Barbour, 70 F.3d at 585. This requires that the waiver was “made

with a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.” Id. at 585.

      The district court did not err in denying Willix’s motion to suppress his

statements, because Willix was properly instructed as to his Miranda rights, he

voluntarily waived his rights, and the evidence fails to demonstrate that the agents

made any promises inducing him to do so. Willix does not contest that he was read

his Miranda rights and verbally waived those rights. During the suppression

hearing, two of the DEA agents that interviewed Willix testified that while they

told Willix they would convey the truthfulness of his information to the prosecutor,

they did not promise that his cooperation would yield any benefit. Furthermore,

Willix himself admitted that the agents did not make any explicit promises to him,

but that based on his past experience, he felt like if he cooperated it would help

reduce his sentence. The evidence supports the district court’s finding that agents


                                          8
              Case: 16-17611      Date Filed: 02/05/2018    Page: 9 of 10


did not make any promises to Willix in exchange for his cooperation. We

therefore affirm the denial of Willix’s motion to suppress his post-arrest

statements.

   C. Willix’s Requested Jury Instruction

      Lastly, Willix argues that the court erred when it failed to provide his

requested jury instruction on the meaning of “inflicts” in 18 U.S.C. § 111(b),

which provides for a separate, enhanced crime when a defendant “inflicts bodily

injury” while forcibly assaulting a federal officer. See United States v. Siler, 734
F.3d 1290, 1296 (11th Cir. 2013). Willix, citing the Sixth Circuit, argues that

“inflicts” is restricted to “direct physical causation of physical harm.” See United

States v. Zabawa, 719 F.3d 555, 560 (6th Cir. 2013).

      We find that the district court did not err in refusing to provide Willix’s

specialized instruction. The district court’s instruction, that the government had to

prove beyond a reasonable doubt that “the Defendant inflicted bodily injury,” was

an accurate, and literal, reflection of the statute, which itself leaves the term

“inflict” undefined. McGarity, 669 F.3d 1218, 1232. While under certain

circumstances it may be necessary to distinguish “inflict” from mere proximate

cause, see Zabawa, 719 F.3d at 557; compare United States v. Jackson, 310 F.3d
554, 557 (7th Cir. 2002), we have not yet recognized this distinction. And in this

case, where two officers were injured during a violent physical struggle with


                                            9
               Case: 16-17611    Date Filed: 02/05/2018    Page: 10 of 10


Willix, we see no need to do so. Accordingly, we affirm the decision of the district

court.

                                          IV.

         We affirm the denial of Willix’s motion (1) to suppress the evidence

recovered from his minivan; (2) to suppress his statements made to DEA agents

after his arrest; and (3) to deliver a special instruction on the meaning of “inflicts”

under 18 U.S.C. § 111(b).

         AFFIRMED.




                                           10